[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                                                  U.S. COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT ELEVENTH CIRCUIT
                         ________________________    JANUARY 16, 2009
                                                     THOMAS K. KAHN
                               No. 08-12884               CLERK
                           Non-Argument Calendar
                         ________________________

                           Agency No. A98-730-586

SILVER JACKSON LHERISSON,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (January 16, 2009)

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Silver Jackson Lherisson, a citizen and national of Haiti, seeks review of the

Board of Immigration Appeal’s (“BIA”) final order affirming the Immigration
Judge’s (“IJ”) denial of his application for asylum, withholding of removal under

the Immigration and Nationality Act (“INA”), and relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment (“CAT”). On appeal, Lherisson argues that: (1) the IJ and BIA erred

in finding he failed to meet his burden for asylum, withholding of removal, and

CAT relief, and (2) the BIA erred in finding that, because he was ineligible for

asylum, it necessarily followed that he was likewise ineligible for withholding of

removal or CAT relief. After careful review, we affirm.

       We review only the BIA’s decision in this case, as the BIA did not

expressly adopt the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th

Cir. 2001).    We review the BIA’s factual determinations under the highly

deferential substantial evidence test. Forgue v. U.S. Att’y Gen., 401 F.3d 1282,

1286 (11th Cir. 2005) (internal quotations and citations omitted). We must “affirm

the BIA’s decision if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.”       Al Najjar, 257 F.3d at 1284

(internal quotations omitted). Under this test, we view “the record evidence in the

light most favorable to the agency’s decision and draw all reasonable inferences in

favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004)

(en banc). Accordingly, “[t]o conclude the BIA’s decision should be reversed, we

must find that the record not only supports the conclusion, but compels it.” Ruiz v.
                                         2
Gonzales, 479 F.3d 762, 765 (11th Cir. 2007) (internal quotations omitted).

      Credibility determinations, like other factual findings, are also reviewed

under the substantial evidence test. Forgue, 401 F.3d at 1286. “[T]he trier of fact

must determine credibility, and [we] may not substitute [our] judgment for that of

the [BIA] with respect to credibility findings.” Id. (internal quotations omitted).

“The asylum applicant must establish eligibility for asylum by offering credible,

direct, and specific evidence in the record.”     Id. at 1287 (internal quotations

omitted). Credible testimony of the applicant alone may be sufficient to establish

these factors. Id. However, “[t]he weaker an applicant’s testimony . . . the greater

the need for corroborative evidence.” Yang v. U.S. Att’y Gen., 418 F.3d 1198,

1201 (11th Cir. 2005). If the applicant introduces other evidence of persecution,

the BIA must consider that evidence, “and it is not sufficient for the [BIA] to rely

solely on an adverse credibility determination in those instances.” Forgue, 401

F.3d at 1287.

      Significantly, “an adverse credibility determination alone may be sufficient

to support the denial of an asylum application.”     Id. “[T]he [BIA] must offer

specific, cogent reasons for an adverse credibility finding.      Once an adverse

credibility finding is made, the burden is on the applicant alien to show that the

[BIA’s] credibility decision was not supported by specific, cogent reasons or was

not based on substantial evidence.” Id. (internal quotations and citations omitted).
                                         3
Indications of reliable testimony include consistency on direct examination,

consistency with the written application, and the absence of embellishments. See

In re B-, 21 I & N Dec. 66, 70 (BIA 1995).

       Upon review of the record and the parties’ briefs, we discern no reversible

error. Substantial evidence supported the BIA’s finding that Lherisson was not

eligible for asylum because his testimony was not credible. Specifically, the BIA

noted that his testimony at the hearing was inconsistent with his asylum interview,

and inconsistent with his application for relief from removal. Given that the BIA

offered specific, cogent reasons for its adverse credibility finding, supported by

substantial evidence, the BIA did not err in finding Lherisson incredible.                    The

record does not compel a contrary finding. Accordingly, because Lherisson has

failed to meet his burden of proof, we affirm the BIA’s denial of Lherisson’s

application for asylum, withholding for removal, and CAT relief.1

       AFFIRMED.




       1
         Where a petitioner is unable to meet his burden of proof to establish eligibility for
asylum, it follows that he is also unable to meet the higher burden of qualifying for withholding
of removal or CAT relief. See Al Najjar, 257 F.3d at 1292-93, 1303-04.
                                                  4